DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this application.
Double patenting rejections on claims 1-20 are withdrawn.
Claims 1-20 are allowed in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 13 and 20 in the instant application is the prior arts of record neither anticipates nor renders obvious those claims limitation, such as the prior arts of made record fail to teach migrating a second state Merkle tree corresponding to a target block stored in a data worksheet to the empty data worksheet, wherein the target block has a largest block number among block numbers of blocks corresponding to the state Merkle trees stored in the target level of storage; and after migrating the second state Merkle tree corresponding to the target block, migrating the state Merkle trees stored in the data worksheet to a lower level of storage than the target level of storage, wherein the lower level of storage has lower storage cost. 
The closest found prior art is Kursun (U.S. Publication Number 2019/0243572). Kursun teaches in block 1002, the process is initiated when the system first receives 
Another prior art is Agarwal (U.S. Publication Number 2019/0236298). Agarwal teaches a node could initially generate a table that maps participants to their stakes by scanning the blockchain and then update the table as new blocks are added.  With a Proof-of-Stake consensus, a node executes a selection function to determine which nodes can propose blocks to be added to the blockchain ([0012]).
Another prior art is Zhang (U.S. Publication Number 2019/0146946). Zhang teaches the method for archiving block data of blockchain is provided, the method includes: detecting whether there is a block data which satisfies an archiving condition in a node of a blockchain, wherein the archiving condition comprises a height value of the block data and an access frequency of the block data; when the block data which satisfies the archiving condition is detected, locally copying the block data which satisfies the archiving condition, compressing the block data to generate a compressed package file, and uploading the compressed package file to a reliable distributed storage system ([0008]).

Claims 2-12 and 14-19 depend from claims 1 and 13 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                    

February 16, 2021